UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6117



EDWARD LEE BROOKS,

                                           Petitioner - Appellant,

          versus


RAYMOND SMITH,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (CA-02-604-1)


Submitted:   May 13, 2005                   Decided:   May 23, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Lee Brooks, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward Lee Brooks, a state prisoner, seeks to appeal the

magistrate judge’s order denying his motion under Fed. R. Civ. P.

60(b)(6) for relief from the magistrate judge’s previous denial of

Brooks’s petition filed under 28 U.S.C. § 2254 (2000).*    The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 370 (4th Cir. 2004).   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.      See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Brooks

has not made the requisite showing.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.

          Additionally, we construe Brooks’s notice of appeal and

informal brief on appeal as an application to file a second or

successive petition under 28 U.S.C. § 2254 (2000).        See United



     *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).

                                - 2 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                    In order

to obtain authorization to file a successive § 2254 petition, a

prisoner must assert claims based on either:              (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to     cases    on   collateral     review;    or   (2)    newly

discovered evidence sufficient to establish that no reasonable fact

finder    would   have    found     the   applicant    guilty.        28    U.S.C.

§ 2244(b)(3)(C) (2000).          Brooks’s claims do not satisfy either of

these conditions.      Therefore, we decline to authorize a successive

§ 2254 petition.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                       DISMISSED




                                       - 3 -